Citation Nr: 1632553	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  08-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, claimed as depression and anxiety.

3.  Entitlement to service connection for alcoholism and drug addiction.

4.  Entitlement to service connection for cholinergic urticaria, claimed rash and skin irritation.

5.  Entitlement to service connection for tinea cruris, claimed as genital fungus.

6.  Entitlement to service connection for fungus of the hands and fingers.

7.  Entitlement to service connection for left foot fungus.

8.  Entitlement to service connection for onychomycosis of the right foot.

9.  Entitlement to service connection for a right knee disability, to include traumatic chondromalacia of the right knee and leg.

10.  Entitlement to service connection for chronic refractory sacroiliitis bilateral, claimed as buttock and back conditions.

11.  Entitlement to service connection for a throat disability.

12.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from October 6, 1981 to October 5, 1984.  The second period of active service from October 6, 1984 to November 10, 1986 was determined to be dishonorable for VA purposes.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2001 and April 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On the May 2008 and September 2008 VA Forms 9, the Veteran indicated that he did not want a Board hearing; however, the Veteran has since requested a Travel Board hearing after being released from incarceration.  See July 13, 2015 written statement from the Veteran.  Because the Veteran has not yet been scheduled or afforded the opportunity to appear for a Board hearing, a remand to satisfy the hearing request is warranted.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).  Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing (or a videoconference Board hearing in lieu of a Travel Board hearing if the Veteran so chooses) at the RO before a Veterans Law Judge in Washington, DC, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

